                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                       AT KNOXVILLE

  JAMES E. MCCLAIN, II,                           )
                                                  )
                Plaintiff,                        )
                                                  )
  v.                                              )          No. 3:20-CV-00328-JRG-DCP
                                                  )
  TIM GUIDER, CAPTAIN KEENER,                     )
  CORPORAL MARTIN, INVESTIGATOR                   )
  KENTNER, CODY FRITZ, and                        )
  CORPORAL CATHY,                                 )
                                                  )
                Defendants.                       )

                                  MEMORANDUM OPINION

        This is a pro se prisoner’s complaint for violation of 42 U.S.C. § 1983. On October 9,

 2020, the Court entered an order providing Plaintiff thirty days to file an amended complaint [Doc.

 13]. Plaintiff has not complied with that order and the time for doing so has passed. Accordingly,

 for the reasons set forth below, this action will be DISMISSED pursuant to Rule 41(b) of the

 Federal Rules of Civil Procedure.

        Rule 41(b) gives this Court the authority to dismiss a case for “failure of the plaintiff to

 prosecute or to comply with these rules or any order of the court.” Fed. R. Civ. P. 41(b); Knoll v.

 Am. Tel. & Tel. Co., 176 F.3d 359, 362–63 (6th Cir. 1999). The Court examines four factors when

 considering dismissal under Fed. R. Civ. P. 41(b):

                (1) whether the party’s failure is due to willfulness, bad faith, or
                fault; (2) whether the adversary was prejudiced by the dismissed
                party’s conduct; (3) whether the dismissed party was warned that
                failure to cooperate could lead to dismissal; and (4) whether less
                drastic sanctions were imposed or considered before dismissal was
                ordered.

 Wu v. T.W. Wang, Inc., 420 F.3d 641, 643 (6th Cir. 2005).




Case 3:20-cv-00328-JRG-DCP Document 16 Filed 11/23/20 Page 1 of 2 PageID #: 78
        As to the first factor, the Court finds that Plaintiff’s failure to timely comply with the

 Court’s previous order was due to Plaintiff’s willfulness or fault. Specifically, it appears that

 Plaintiff received the Court’s order but chose not to comply or otherwise communicate with the

 Court. As to the second factor, the Court finds that Plaintiff’s failure to comply with the Court’s

 order has not prejudiced Defendants, as they have not yet been served. As to the third factor, the

 Court’s previous order warned Plaintiff that failure to timely file an amended complaint would

 result in dismissal of this action [Id. at 7]. Finally, as to the fourth factor, the Court finds that

 alternative sanctions are not warranted, as Plaintiff has failed to comply with the Court’s clear

 instructions. On balance, the Court finds that these factors support dismissal of this action under

 Rule 41(b).

        The Court also notes that, “while pro se litigants may be entitled to some latitude when

 dealing with sophisticated legal issues, acknowledging their lack of formal training, there is no

 cause for extending this margin to straightforward procedural requirements that a layperson can

 comprehend as easily as a lawyer.” Jourdan v. Jabe, 951 F.2d 108, 109 (6th Cir. 1991). Nothing

 about Plaintiff’s pro se status prevented him from complying with the Court’s order [Id.], and

 Plaintiff’s pro se status does not mitigate the balancing of factors under Rule 41(b).

        Accordingly, this action will be DISMISSED for want of prosecution pursuant to Rule

 41(b). The Court CERTIFIES that any appeal from this action would not be taken in good faith

 and would be totally frivolous. Fed. R. App. P. 24.

        AN APPROPRIATE JUDGMENT ORDER WILL ENTER.

        ENTER:


                                                      s/J. RONNIE GREER
                                                 UNITED STATES DISTRICT JUDGE



                                                  2
Case 3:20-cv-00328-JRG-DCP Document 16 Filed 11/23/20 Page 2 of 2 PageID #: 79
